Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:

“means for measuring a temperature” (claim 20, line 3) as disclosed in paragraph 59 of the specification.
“means for controlling a ventilation system” (claim 20, line 4) as disclosed in paragraph 105 of the specification.
“means for sampling the ambient air inside an automobile” (claim 20, line 5) as disclosed in paragraph 59 of the specification.
“means for determining the presence of a living animal based at least on information from the temperature and carbon dioxide” (claim 20, line 3) as disclosed in paragraph 105 of the specification.
“means for sending control information to change the ventilation system” (claim 20, line 3) as disclosed in paragraph 105 of the specification.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “the living human or pet” (lines 1-2) lacks antecedent basis.
Further regarding claim 1, the term “its” (line 2) renders the claim indefinite.  The term is an indefinite pronoun as it is unclear which of the previously recited “living human or pet” the term “its” is referencing.
Further regarding claim 1, the recitation “the ambient air” (line 9) lacks antecedent basis.
Further regarding claim 1, the recitation “an automobile” (line 9) renders the claim indefinite.  it is unclear if the “automobile” (claim 1, line 9) refers to the previously recited “vehicle” (claim 1, line 1).
Regarding claim 3, the recitation “the control information includes a full-open command which is configured to maximize the flow of outside air into the cabin” (emphasis added) (lines 1-3) renders the claim indefinite since claim 2 -from which claim 3 depends- previously set forth “the control information includes a shutoff command which is configured to close off outside air from entering into a cabin of the vehicle” (emphasis added) (claim 2, lines 1-3).  Namely, it is unclear if the control information includes a full-open command (claim 3) or a shutoff command (claim 2).  For examination purposes it is assumed that “the control information further includes a full-open command which is configured to maximize the flow of outside air into the cabin”
Further regarding claim 3, the term “maximize” (line 3) is a relative term which renders the claim indefinite. The term “maximize” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 12, the recitation “the occupancy determination” (lines 2-3) lacks antecedent basis.
Further regarding claim 12, the recitation “the weight information” (line 3) lacks antecedent basis.
Further regarding claim 12, the recitation “the seat” (line 3) lacks antecedent basis.
Further regarding claim 12, the recitation “the estimate” (line 4) lacks antecedent basis.
Further regarding claim 12, the recitation “the type” (line 4) lacks antecedent basis.
Further regarding claim 12, the recitation “the car” (line 4) lacks antecedent basis.
Regarding claim 12, the recitation “refine the occupancy determination based upon the weight information from the seat to improve the estimate of the type and number of people in the car” (lines 2-4) renders the claim indefinite.  It is unclear how the system is configured to calculate the presence of more than one occupant based upon the weight of an (i.e. one) occupant sitting on a (i.e. one) seat.
Regarding claim 13, the recitation “the AER of the car” line 13) lacks antecedent basis.
Regarding claim 15, the recitation “the living human or pet” (line 1) lacks antecedent basis.
Further regarding claim 15, the term “its” (line 2) renders the claim indefinite.  The term is an indefinite pronoun as it is unclear which of the previously recited “living human or pet” the term “its” is referencing.
Further regarding claim 15, the recitation “the ambient air” (line 6) lacks antecedent basis.
Further regarding claim 15, the recitation “an automobile” (line 6) renders the claim indefinite.  it is unclear if the “automobile” (claim 15, line 6) refers to the previously recited “vehicle” (claim 15, line 2).
Regarding claim 17, the recitation “the control information includes a full-open command which is configured to maximize the flow of outside air into the cabin” (emphasis added) (lines 1-3) renders the claim indefinite since claim 16 -from which claim 17 depends- previously set forth “the control information includes a shutoff command which is configured to close off outside air from entering into a cabin of the vehicle” (emphasis added) (claim 16, lines 1-3).  Namely, it is unclear if the control information includes a full-open command (claim 17) or a shutoff command (claim 16).  For examination purposes it is assumed that “the control information further includes a full-open command which is configured to maximize the flow of outside air into the cabin”.
Further regarding claim 17, the term “maximize” (line 2) is a relative term which renders the claim indefinite. The term “maximize” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 19, the recitations “the weight” (lines 1-2) and “the sensed weight” (line 3) lacks antecedent basis.
Regarding claim 19, the recitation “sensing the weight of an occupant of the vehicle and calculating a number of occupants in the vehicle based upon the sensed weight” (lines 1-3) renders the claim indefinite.  It is unclear how the system is configured to calculate the presence of more than one occupant based upon the weight of an (i.e. one) occupant.
Further regarding claim 19, the recitation “at least in part” (line 3) renders the claim indefinite.  The recitation is an incomplete sentence fragment, where it is unclear what previously recited claim element is being referenced and how the claim is being further limited.
Regarding claim 20, the recitation “the living human or pet” (line 1) lacks antecedent basis.
Further regarding claim 20, the term “its” (line 2) renders the claim indefinite.  The term is an indefinite pronoun as it is unclear which of the previously recited “living human or pet” the term “its” is referencing.
Further regarding claim 20, the recitation “the ambient air” (line 6) lacks antecedent basis.
Further regarding claim 20, the recitation “an automobile” (line 6) renders the claim indefinite.  it is unclear if the “automobile” (claim 20, line 6) refers to the previously recited “vehicle” (claim 20, line 2).
Claims 2, 4-11, 14, 16, and 18 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 8, 9, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffin (US 2016/0103111).
Regarding claim 1, Griffin discloses a vehicle sensor system configured to detect the presence of the living human or pet based upon its metabolic rate in a vehicle, the system comprising:
A carbon dioxide sensor (14), a temperature sensor (Paragraph 20: Defined by element 40), a ventilation controller (22), non-volatile memory (Paragraph 14: Controller 22 comprises non-volatile memory), and a processor (Paragraph 14: Controller 22 comprises a processor) configured to:
Sample the ambient air inside an automobile (Paragraph 20), determine the presence of a living animal based at least on information from the temperature sensor and carbon dioxide sensor (Paragraphs 13 and 20: The presence of an occupant is determined at least on the basis of temperature and CO2), and send control information to the ventilation controller (Paragraph 22).
Regarding claim 8, Griffin discloses a vehicle sensor system as discussed above, where the non-volatile memory includes a look-up table (Paragraph 14: The non-volatile memory comprises routines, thresholds and stored data).
Regarding claim 9, Griffin discloses a vehicle sensor system as discussed above, where the processor is configured send information relating to a distress call (Paragraph 21: The controller is configured to sound alerts and/or send warnings via cellular network).
Regarding claim 15, Griffin discloses method to detect the presence of the living human or pet and based upon its metabolic rate in a vehicle, the method comprising:
Sensing carbon dioxide (via sensor 14) (Paragraph 15), measuring a temperature (via element 40) (Paragraph 20), controlling a ventilation system (via ventilation means 52), sampling the ambient air inside an automobile (Paragraph 15: The air is sampled by directing a flow of air over at least one sensor), determining the presence of a living animal based at least on information from the temperature and carbon dioxide (Paragraphs 13 and 20: The presence of an occupant is determined at least on the basis of temperature and CO2), and sending control information to change the ventilation system (Paragraph 22).
Regarding claim 20, Griffin discloses an apparatus to detect the presence of the living human or pet and based upon its metabolic rate in a vehicle comprising:
means for sensing carbon dioxide, means for measuring a temperature (Paragraph 20: Defined by element 40), means for controlling a ventilation system (22)
means for sampling the ambient air inside an automobile (Paragraph 20), means for determining the presence of a living animal based at least on information from the temperature and carbon dioxide (Paragraphs 13 and 20: The presence of an occupant is determined at least on the basis of temperature and CO2), and means for sending control information to change the ventilation system (Paragraph 22).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 4, 5, 7, 14, 16, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2016/0103111), and further in view of Werke (US 2016/0052363).
Regarding claims 2 and 3, Griffin discloses a vehicle sensor system as discussed above.  While Griffin discloses that (claim 3) the control information includes a full-open command which is configured to maximize the flow of outside air into the cabin (Figure 2 and Paragraphs 23-32: The controller is configured to either ventilate or not ventilate the vehicle bases upon detected occupancy and detected conditions with the vehicle exceeding predetermined thresholds), Griffin does not explicitly teach or disclose that the control information also includes (claim 2) a shutoff command which is configured to close off outside air from entering into a cabin of the vehicle.
Werke teaches a vehicle sensor system, comprising at least: a carbon dioxide sensor (i.e. defined by a portion of sensing device 11 configured to detect CO2) (Paragraph 23) and a ventilation controller (12), where control information is sent to the ventilation controller (Paragraph 30), where (claim 2) the control information includes a shutoff command which is configured to close off outside air from entering into a cabin of the vehicle (Paragraphs 29, 30, and 37: The controller is configured to operate in a recirculated-air mode based on a difference in air quality between an ambient environment and vehicle interior), and where (claim 3) the control information further includes a full-open command which is configured to maximize the flow of outside air into the cabin (Paragraphs 28, 30, 37, and 38: The controller is configured to operate in a fresh-air mode based on a difference in air quality between an ambient environment and vehicle interior).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the control information as disclosed by Griffin to further include a shutoff command as taught by Werke to improve vehicle occupant safety and comfort by terminating ventilation when ambient environment air quality deteriorates (Paragraphs 29, 30, and 37 of Werke). 
Regarding claim 4, Griffin discloses a vehicle sensor system as discussed above.  However, Griffin does not explicitly teach or disclose a particulate matter sensor. 
Werke teaches a vehicle sensor system, comprising at least: a particulate matter sensor (i.e. defined by a portion of sensing device 11 configured to detect particulates) (Paragraph 23).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the system as disclosed by Griffin to include a particulate matter sensor as taught by Werke to improve vehicle occupant safety and comfort by configuring a controller to ventilate a vehicle cabin based upon detection of harmful particulates within the vehicle cabin (Paragraphs 29, 30, and 37 of Werke).
Regarding claim 5, Griffin discloses a vehicle sensor system as discussed above.  However, Griffin does not teach or disclose a further gas sensor.
Werke teaches a vehicle sensor system, comprising at least: a gas sensor (i.e. defined by a portion of sensing device 11 configured to detect a gas constituent in air e.g. NO, NO2, NOX, etc.) (Paragraph 23).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the system as disclosed by Griffin to include a gas sensor as taught by Werke to improve vehicle occupant safety and comfort by configuring a controller to improve vehicle occupant safety and comfort by configuring a controller to ventilate a vehicle cabin based upon detection of harmful gases within the vehicle cabin (Paragraphs 29, 30, and 37 of Werke). 
Regarding claim 7, Griffin discloses a vehicle sensor system as discussed above.  However, Griffin does not explicitly teach or disclose a humidity sensor.
Werke teaches a vehicle sensor system, comprising at least: a humidity sensor (i.e. defined by a portion of sensing device 11 configured to detect moisture) (Paragraph 23).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the system as disclosed by Griffin to include a humidity sensor as taught by Werke to improve vehicle occupant safety and comfort by configuring a controller to ventilate a vehicle cabin based upon detection of excessive humidity within the vehicle cabin (Paragraphs 29, 30, and 37 of Werke).
Regarding claim 14, Griffin discloses a vehicle sensor system as discussed above.  While Griffin discloses that the ventilation controller is configured to optimize air quality based on at least information from the dioxide sensor (Figure 2 and Paragraphs 23-32: The controller is configured to either ventilate or not ventilate the vehicle bases upon detected occupancy and detected conditions with the vehicle exceeding predetermined thresholds), Griffin does not explicitly teach or disclose that the ventilation controller is configured to optimize air quality based on at least information from the particulate and carbon dioxide sensors.
Werke teaches a vehicle sensor system, comprising at least: a carbon dioxide sensor (i.e. defined by a portion of sensing device 11 configured to detect CO2) (Paragraph 23), a particulate sensor (i.e. defined by a portion of sensing device 11 configured to detect particulates) (Paragraph 23), and a ventilation controller (12), where the ventilation controller is configured to optimize air quality based on at least information from the particulate and carbon dioxide sensor (Paragraphs 30-38: The ventilation controller is configured to optimize air quality based upon information gathered from fresh air from an ambient environment and recirculated air within the vehicle).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the control information as disclosed by Griffin to optimize air quality based on at least information from the particulate and carbon dioxide sensors as taught by Werke to improve vehicle occupant safety and comfort by ventilating a vehicle cabin based upon detection of harmful conditions in the vehicle cabin (Paragraphs 29, 30, and 37 of Werke).
Regarding claims 16 and 17, Griffin discloses a vehicle method as discussed above.  While Griffin discloses that (claim 17) the control information includes a full-open command which is configured to maximize the flow of outside air into the cabin (Figure 2 and Paragraphs 23-32: The controller is configured to either ventilate or not ventilate the vehicle bases upon detected occupancy and detected conditions with the vehicle exceeding predetermined thresholds), Griffin does not explicitly teach or disclose that the control information also includes (claim 16) a shutoff command which is configured to close off outside air from entering into a cabin of the vehicle.
Werke teaches a vehicle sensor system, comprising at least: a carbon dioxide sensor (i.e. defined by a portion of sensing device 11 configured to detect CO2) (Paragraph 23) and a ventilation controller (12), where control information is sent to the ventilation controller (Paragraph 30), where (claim 16) the control information includes a shutoff command which is configured to close off outside air from entering into a cabin of the vehicle (Paragraphs 29, 30, and 37: The controller is configured to operate in a recirculated-air mode based on a difference in air quality between an ambient environment and vehicle interior), and where (claim 17) the control information further includes a full-open command which is configured to maximize the flow of outside air into the cabin (Paragraphs 28, 30, 37, and 38: The controller is configured to operate in a fresh-air mode based on a difference in air quality between an ambient environment and vehicle interior).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the control information as disclosed by Griffin to further include a shutoff command as taught by Werke to improve vehicle occupant safety and comfort by terminating ventilation when ambient environment air quality deteriorates (Paragraphs 29, 30, and 37 of Werke). 
Regarding claim 18, Griffin discloses a vehicle method as discussed above.  However, Griffin does not explicitly teach or disclose further sensing humidity.
Werke teaches a vehicle sensor system, comprising at least: a humidity sensor (i.e. defined by a portion of sensing device 11 configured to detect moisture) (Paragraph 23).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the system as disclosed by Griffin to include a humidity sensor as taught by Werke to improve vehicle occupant safety and comfort by configuring a controller to ventilate a vehicle cabin based upon detection of excessive humidity within the vehicle cabin (Paragraphs 29, 30, and 37 of Werke).

Claims 6, 10, 11, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2016/0103111), and further in view of Lyubich et al. (US 2018/0194194).
Regarding claim 6, Griffin discloses a vehicle sensor system as discussed above.  However, Griffin does not teach or disclose a GPS receiver.
Lyubich et al. teaches a vehicle sensor system, comprising at least: a ventilation controller (50), a processor (Paragraph 25), and a GPS receiver (24) that transmits and receives environmental information (Paragraph 18).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the system as disclosed by Griffin to include a GPS receiver as taught by Lyubich et al. to improve vehicle occupant safety comfort by configuring a ventilation controller with means to send and receive data regarding environmental conditions, thereby improving operating efficiency of the ventilation controller (Paragraph 18 of Lyubich et al.).
Regarding claims 10, 11, 12, and 13, Griffin discloses a vehicle sensor system as discussed above.  However, Griffin does not teach or disclose that the processor is configured to calculated a number of occupants in the vehicle based upon weight.
Lyubich et al. teaches a vehicle sensor system, comprising at least: a ventilation controller (50) and a processor (Paragraph 25), where (claim 10) the processor is configured to calculated a number of occupants in the vehicle (Paragraph 48), where (claim 11) at least one weight sensor is configured to measure the weight of an occupant of the vehicle (Paragraph 48: The processor is configured to determine occupancy on the basis of weight), where (claim 12) the processor is further configured to further refine the occupancy determination (i.e. information regarding the number of occupants) based upon the weight information from the seat to improve the estimate of the type and number of people in the car (Paragraphs 30 and 48: The processor is configured to determine occupancy on the basis of weight, where weight information is derived from seat sensors, and where the processor is configured to determine the type of occupant -e.g. person, item, pet, etc.-), and where (claim 13) the processor is further configured to further refine the occupancy determination by changing the AER (i.e. air exchange rate) of the car by modulating the ventilation controller (Paragraphs 19, 51, and 59, see also claim 7: The ventilation controller adjusts ventilation at least on the basis of occupancy).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the processor as disclosed by Griffin to operate on the basis of detected occupancy as determined by weight as taught by Lyubich et al. to improve vehicle occupant safety and comfort by configuring the vehicle system to provide an amount of ventilation that is commensurate/appropriate for a number of occupants within the vehicle.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin (US 2016/0103111), and further in view of Lyubich et al. (US 2018/0194194).
Regarding claim 19, Griffin discloses a vehicle method system as discussed above.  However, Griffin does not teach or disclose that the processor is configured to calculated a number of occupants in the vehicle based upon weight.
Lyubich et al. teaches a vehicle method, comprising at least: a ventilation controller (50), a processor (Paragraph 25), and sensing the weight of an occupant of the vehicle and calculating a number of occupants in the vehicle based upon the sensed weight (Paragraph 48: The processor is configured to determine occupancy on the basis of weight).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the processor as disclosed by Griffin to operate on the basis of detected occupancy as taught by Lyubich et al. to improve vehicle occupant safety and comfort by configuring the vehicle system to provide an amount of ventilation that is commensurate/appropriate for a number of occupants within the vehicle. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0167479 discloses a vehicle monitoring system.
US 2002/0145516 discloses a method for detection/notification of dangerous vehicle conditions.
US 2020/0062080 discloses a system/method concerning minimizing unattended vehicle deaths.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763